In an action to recover damages for violations of 42 USC § 1983, the plaintiff appeals from (1) an order of the Supreme Court, Orange County (Owen, J.), dated September 29, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint and denied his motion to serve an amended complaint, and (2) a judgment of the same court, entered November 5, 1999, dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff failed to demonstrate the existence of an official policy or custom that caused him to be subjected to the denial of his constitutional rights (see, Monell v Department of Social Servs., 436 US 658; Mann v Alvarez, 242 AD2d 318; Jackson v Police Dept., 192 AD2d 641, cert denied 511 US 1004; Sagendorf-Teal v County of Rensselaer, 100 F3d 270).
The plaintiffs remaining contentions are without merit. Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.